IN THE

                       COURT OF CRIMINAL APPEALS

                                     AUSTIN, TEXAS




EX DAVID MARK TEMPLE                                  CASE NUMBER WR-79,286-01



                                              ORDER

       The above styled and numbered cause is before this Court on application for writ of habeas

corpus pursuant to Article 11.07, Code of Criminal Procedure, from cause number 1008763-A in the

178th District Court of Harris County.

       The Court is of the opinion that exhibit DX-178 and DX-180 (Audio Tape) should be

inspected. Pursuant to Tex. R. App. P. 34.6(d), the District Clerk of Harris County is ordered to

file the Exhibit with the Clerk of this Court on or before the 7th day of July, 2016.

       IT IS SO ORDERED this the 27th day of June, 2016.

                                           PER CURIAM

EN BANC

DO NOT PUBLISH